Section 3690 C.G.L., 2325 R.G.S., providing that the compensation of County Probation Officers shall be payable out of the County Fine and Forfeiture Fund, is not violative of Section 9 of Article XVI of the Constitution of Florida that provides for the application to legal costs and expenses of all fines and forfeitures collected under the penal laws of the State of Florida.
Under Section 2825 C.G.L., 1174 R.G.S. the fine and forfeiture fund as that term is used in the statutes of Florida, is constituted in part of a special tax levy of not exceeding two mills, as well as the proceeds of all fines and forfeitures collected under the penal laws of the state and paid into the county treasury pursuant to Section 9 of Article XVI of the Constitution to be applied to legal costs and expenses. Such special tax levy may be disbursed for any county purpose that the Legislature may authorize and the fact that it is paid into and made a part of a special statutory fund commonly described by the lawmakers as the "fine and forfeiture" fund, does not preclude the use of a part of such fund, at least to the extent of the portion of it represented by the special tax levy, to pay the *Page 76 
compensation of county probation officers in accordance with Section 3690 C.G.L., supra.
County probation officers act as agencies for the enforcement of the criminal law, and as such it would be entirely competent for the Legislature to compensate them by the ordinary criminal case fees paid to sheriffs and constables. Instead, the Legislature provides for paying such officers a stated salary, instead of fees, out of the fine and forfeiture fund, and we see nothing fundamentally objectionable therein, notwithstanding the holding of this court with regard to the earlier Probation Officer Act dealt with and held unconstitutional in part in Martin v. Board of County Commissioners, 81 Fla. 271, 97 Sou. Rep. 917. The Probation Officer Act has been much broadened since the court decision in regard to the 1911 Act was rendered and therein is to be found the basis for distinguishing the holding in this case from the case last cited.
We hold therefore that the "fine and forfeiture" fund mentioned in Section 3690 C.G.L. 2325 R.G.S. has reference to the fund described as such by Section 2825 C.G.L., 1774 R.G.S., and not to the limited constitutional "fine and forfeiture" fund derived solely by reason of Section 9 of Article XVI of the Constitution, which latter fund may be expended only for costs and expenses of enforcing the criminal law. It follows that payments of probation officer's salaries from the statutory fine and forfeiture fund is authorized, at least to the extent that such fund has been augmented by proceeds of county tax levies. There is no allegation or showing in this case that the payments required to be made under the writ of mandamus herein considered will result in the unlawful disbursement of any constitutional fund for an unconstitutional purpose as claimed in the petition for rehearing. *Page 77 
So the petition for rehearing is denied.
WHITFIELD, C.J., and BROWN, and DAVIS, J.J., concur.
TERRELL and BUFORD, J.J., concur in the opinion and judgment.